—In an action to recover on a guaranty, the defendant Theresa M. Sobiech appeals from so much of (1) an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated May 4, 1992, as granted that branch of the plaintiff’s motion which was for summary judgment against her, and (2) a judgment of the same court, entered May 8, 1992, as is in favor of the plaintiff and against her in the principal sum of $649,548.12.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The appellant does not dispute that the plaintiff established a prima facie showing of entitlement to judgment as a matter of law. We find no merit to the appellant’s contention that the plaintiff was required, either by law, equity, or the terms of the guaranty in question to resort to collateral security before seeking a judgment against the guarantors (see, 63 NY Jur 2d, Guaranty and Suretyship, § 235). We therefore agree with the Supreme Court’s conclusion that the appellant failed to produce evidence creating a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562).
We have considered the appellant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Lawrence, Altman and Hart, JJ., concur.